 

Case 1:18-cv-01965-SHR-EB Document 1 Filed 10/11/18 Page 1 of 25

FILED
SCRANTON

a mn Bacl nrnate He NE YF-OOS
Canatlen Botlosy cl nae’ APR 0 2 2018

Name and Prisoner/Booking Namber
it 1 ‘a be ‘ *
Place of Confinement

P.0. Bor 100

Mailing Address

Louris bors, Pas (2832
City, State, Zip Cade
(Failure to notify the Court of your change of address may result in dismissal of this action.)

 

 

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

)
Camalen Baclour ef al , )
{Full Name of Plaintiff} Plaintiff, ) |
| -1¢
VS. ). CASE NO. " CV q | (
) (To be supplied by the Clerk)
(1) Waren Dey rol F Ebbert of bers burg usp }
{Full Name of Defendant) . )
2 6 . )
) CIVIL RIGHTS COMPLAINT
3 8 ' : ; :) BY A PRISONER
. )
(4) ) {Ki Original Compiaint
Defendant(s). ) C1} First Amended Complaint
[] Check ifthere are additional Defendants and attach page 1-A listing them. ) Cc) Second Amended Complaint
A, JURISDICTION ‘

1. This Court has jurisdiction over this action pursuant to:

Ld 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
I 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

C] Other:

 

2. Institution/city where violation occurred: Amifea! States Peniterstiary beci'shurg J hows shurg, Pas.

550/555

Revised 3/9/07
 

Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 2 of 25

B. DEFENDANTS

1. Name of first Defendant: _Paviel J. Ebbert . The first Defendant is employed as:
Compley Warden at_Aetwi's harg USP .

(Position and Title)

2. Nameofsecond Defendant: {First Nome anknot ns Reuben olorf. The second Defendant is employed as as:

(institution)

 

 

 

 

Special tnstitudioral Seenr ty Offtcer at_Lewsi's Auce, “use
{Position and Title) (Institution)
3. Name of third Defendant: (Fi'tt Mame tanlengean) Tharp The third Defendant ts employed as:
torrectlonal otkveer crcl tounseloc af B-hlock at_powrs bes usp ,
(Position and Title) (Institution)
4. Name of fourth Defendant: . The fourth Defendant is employed as:
at

 

(Position and Title} (nstitution}

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

i. Have you filed any other lawsuits while you were a prisoner? L1 Yes XI No
2. if yes. how many lawsuits have you filed’? . Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit: —
I. Parties: Wee
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c. Third prior lawsuit:
] Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on 2 separate page.
 

D. CAUSE OF ACTION

 

 

COUNT I
1. State the constitutional or other federal civil right that was violated: 58 Ameaalmint Oboe Dine Process
2. CountI. identify the issue involved. Check only one. State additional issues in separate counts.
CJ Basic necessities [x] Mail [_] Access to the court Li Medical care
CJ Disciplinary proceedings C Property [_] Exercise of religion C) Retaliation
C] Excessive force by an officer LJ Threat to safety (] Other:
3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what

each Defendant did or did not do that violated-your rights. State the facts clearly in your own words without

citing legal authority or arguments.

Phecse cefer ts attacker! document trtled ' Comp lasot 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5.

Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available

at your institution? Yes LINo
b. Did you submit a request for administrative relief on Count I? (Ml Yes . LINo
c. Did you appeal your request for relief on Count I to the highest level? Cl Yes DtNo
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why

 
 

you did not. Ade ace bere clemed a fn “Hh 4
Aecedn, Reber th ths attachsch "Comp last "
l.

 

Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 4 of 25

COUNT II
State the constitutional or other federal civil right that was violated: pz Armenclant Ky bat re redness

;
Srremaness.
Pd

2.

3.

Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
[1] Basic necessities CL) Mail [Xl Access to the court [| Medical care

(J Disciplinary proceedings LJ Property [J Exercise of religion LJ Retaliation
[J Excessive force by an officer [J Threat to safety LJ Other:

 

Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

c pCamend trtkeof Comp lemmt"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

4.

bie are beshe petoaol a eS ty frets forme Alcesse ty Ale, bere notnoop goaf peyie
a fe at Eval ahd 4

5. Administrative Remedies.

a. Are there any administrative remedies (grievance procedures or administrative appeals) available

at your institution? it Yes LINo
b. Did you submit a request for administrative relief on Count 11? Kl Yes LINo
c. Did you appeal your request for relief on Count I] to the highest level? Ll Yes KINo

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why

you did not. fefer to Auaber ¥ abou and th, atte heel "\Cranpiloande

 

 
I

Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 5 of 25

COUNT Ill
State the constitutional or other federal civil right that was violated: _J'sermnat zon

 

3.

Count III. Identify the issue involved. Check only one. State additional issues in separate counts.

C) Basic necessities . [) Mail CT Access to the court LJ Medical care
LJ Disciplinary proceedings CL] Property LJ Exercise of religion (Jj Retaliation
C] Excessive force by an officer [1] Threat to safety iM] Other: farpe ie cscryin bn,

Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments.
Ff tease refer ds the doe nmin atbacherf tré feof " Comp las'nd"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4,

Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5.

Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available

at your institution? M1 ¥es (LINo
b. Did you submit a request for administrative relief on Count III? [Alves CINo
c. Did you appeal your request for relief on Count IIT to the highest level? (J Yes No

d. Hf you did not submit or appeal a request for administrative relief at any level, briefly explain why
you did not. tu A a alt Hh -
ter to attackeel “Conplast ‘t

if you assert more than three Counts, answer the questions listed above for each additional Count on a separate page. “?

Please rete fr the attach ecl “fomplanf 4
° for tHe othr tornts. Thank fou,
 

Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 6 of 25

E. REQUEST FOR RELIEF

   

State the relief you are seeking:

 

 

e@ figthall of “Cone lant

I declare under penalty of perjury that the foregoing is true and correct.

  

Executed on Wheek 2¢ an Fadel
DATE SIGNATURE OF PLAINTIFF

Wotth gfe. le Tamate HLISPE-OO%
(Name and title of’paralegal, legal assistant, or

other person who helped prepare this complaint)

Weo2L22

(Signature of ettemey, if any)

 

 

 

 

(Attomey’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. [f you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent
applicable. If you attach additional pages, be sure to identify which section of the complaint is being continued

and number all pages.
Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 7 of 25 a

In The Uniteel States Distret Court
For The Middle District of feansylvania

  
 

Caden Bacay, Ceieplac Mater, Tain Hays, —
~ _ Aactyl Teylec, Tabacus Halland, Te lecce tf blilsan, _. 4. _ Lull Action Ne:

 

 

ad Mlithan t Laily ihe bling Cocspindont 2)
Plain tihs ) oo
)

Be _) Wow -ursuant te 28 UsCB 224 en

edu til Ebbert of bevois burg use ) Oe _. . on
tt el nig-t——)— _
| Ot how bare LSP and a —_ ane .
___Counseloe Thary (Cou aselar for Brblock) ) Oe a ce.
)

 

 

 

 

 

 

 

Cathie ofhieial aad Trddividlegl Capacity)
 Oeberdeots

 

 

 

 

on dE Lenplaiat anc brit of Habeas forpus Hatsuank to 2E Us03 224 l _

D. Coms Mau, the obase. Paint Mle, onthe day, Darel 22%, 2016, achhg so toccect, union, ancl askiig tebe.
beard yountly humbly preseatks andl Peguests of this Court ty accept. this Complaint and bhut of Ha beas Corpus and He. |
Hacheel declacebins ofall YA. Plato t&. named above as wellos aay all othe motras. Porelo_ othechacl over the matters.
toed. Cle have. chosen a hie af Habeas Corpus Pucsuact te 28 use § 224 as the velvcle jn whith to ap-
plcach. the touths; hetveuer st might pot be the coceect method. Because. every Plant ths hiskel tera, ancl all athe
(spec Brelly..ta. bewicbucs Usp and specifrrally hauged.t> B-block, alt are. subecing fom the Same.
act censtitdinoa! wirledions ty the atecementiared tkendants, ive Aguced our..apg teach te the Comet iculel gar.
her mece strength by acting in Concect ather than tretisdually. Mone - the-less, the sssuce heret, outlined ace...
Wery Ceaceraing andl teguitee the attrthion. ot the Coutts; thecr hue, he cette preseot auc elarms,
__ Flucsusovt ty 28 USC § 2201 and 2202, He Plaintifks seck Declaratory Kelict aad uncle 28 ase§ 1390 (2)
aholle Listrrct of Peansyluania have jucisdichin andl cs the lope Venue since tr there fhe events _gceche rise
te fhis Conplarat aceured. By and through Such Statutes ancl rule des the Placahtls taatend that this_touct 15. the
proper venue endl bis. Ae propec juctdichon and authaciby to bese and adjudicate all tnatlecs tantasoed..hecech,..

Thre bare tee psy He couct her hoocs. csr ples and oles us Lehek __

 

 

  

 
 

Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 8 of 25 eC»

 

 

oo oe 7 _. Te. Maint fts _ . : _
Q. The float $ - Camda Backus, Lnmote # 30222-0657, ks anol ais at all. times mentioned hererh a. phen
_Soner_ tt te tunited. States, ih. the Custody of fle. Federal Bureau of Prisoes.(F Bop), ands. Carrently..betag housed. .

at hewwishucs. United States. fenrkentiary (use yp Specilitally. tim Cell fe 2t% . ee teenie ee
Do The Blaintith Qhnistophec Muarez, Trmede th. 26024 390, 1s and was af..all Woes menkiored. hecetaa..pet'=.
Bona of te United Stabes,.to the tasted of the FBOP, avd ts cunceatly. being housed. at beonshuce. USP; specif cally to.
Be blocke, Currently. tin COM BPI. 2 oe een

(>... The lant. alustin Hownes., Tamsk #2351 - 06415 ancl tins.at all Hanes. webtioced foreta.a.. pesoner. of.
She Unitert States, nthe tustody of the F BoP, and 0s eurcentty bttre housed of bewishucg tas; specttieally ta LB-block,
Carcenty sa tell #209. ne

@ on The Plaah't Dacteyl Taylor, Fonte 4. YBIFS-O3F 15_and/ wins atall tines mention hecea a perm
Soner of He tni'ted States, a hace USP; speciterally .

in B- black, Currently dn tte eA

 

@__... The Plant, Labecus Holland, Tamatet. 15 30 7-020, is and wes af alt tes metinaed herein a_prisanerr -
of He United - Sfafes, tn. the Custedy 0 a f the FHP, anol 1s eurcenty, Aeivg. bougeal ot Leuhoug. Usp; specitreally ia 8- black,

 

arcenth, Intell #224, _ _ ee
GB). ee es The. Float Leccell bditsan, Enmok #49 385-004, 1s anol was.at alt fimes_mentroned.. hereta_« ppl

soner of te Unikecl States, to the.tustod, of the FROP, and.15.tarctntty bechg Housed at bevns burg use, specially.
to B-block, @urcentty fa tell 203, _.

@..... The Plain 46, Toy 6 Knott, Enmate 33 652~ 00%, hand. wes at all Aimes_mentrbneel. fecetia.a.pet'~

Boner of He Uniteol Stokes ,. in Phe custod, ALR sl cy hy ho ot Laan
un_B- black, cucceathy 1 Celt 228.

 

wen _The_Plaiahtf. Agustin Acqua, Spake 3392) - 007, 15 and was.at all times mentored. Aerein 4 a =~
| Soper of Phy Utniibeol Sfertes.,..1 in. the_cusfod, of thea F BOP. onal i. earrently pethg housed. at. hewishuce Use; spectreally _¢
B- blocky. Cucrently in cell BeBe. ee

 

Gp cee “he Pink, Dauglass Pages, Tnmatet 6845-094, 15 ancl wes afall_times_mentroned + herein a_ _ f=
| Sener of He Unter! Skates, jl the tushy of the PROP ond 1s eurcentl, heig housed. ot Leruthuce WSP; spectbtaly th

&- block, tutrenty in Cri dh 220,
GT Plan, Nathan A Kasley  Tamate tf 11297-003, ''s and was at alt himes montroned heredy 4.

| peisanelof He Lined tats, ta. the custedy of the F fOr ands tarceath, being. Housed at Lewiburg Usb; Spec Pbally
| hy B-bleck, Curcently in cell _ 4 213,_ He 15 the acting "correspondent" of the actions. contained herein and acts as tle

 
 

Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 9 of 25

"Agenh' snl fe" ‘varce!’ ak Phe. group of Flas nts ae 1
@... The Defendant, Dawid 5S. Ebbect,. wshom.is pot ct ae Aewuls burs USP undicthe authority vested.
tp. Aum. 1 bythe FBOP. He oversees and. admin istroks overall. Policy and Ltaceduces. harein...dde.tnowe agaihst Ars. ofr =

al capacity and hs. inthiv dual . capaerty... oe ec ete ed ee bennett neat gi tee we ten
@) Th. bebedaat,, Dthac Lucheadecl sham ts_athing.. Special Lrstitadional Security. £8) at. bewis burg. USt..

 

anche the gutbaerty vested tn him by He Alatden Daud Jo Fbbect, through the. FLOR He. 13 Cesponsrble facall cavesty
pehtce nd menitoricg. of snmaks, sperbeally the mal ia Cegacds te the claims. Conteuned. Aetetn...¢/t mouse. egahst.
Ais oficial copecity. nd bis iadtureloal Capacihy, ee eee en
J The befendant, sm is athig, Counce var oval ot B-black ot eaithaesg Us ardor the
autberily Leste tb, bin by the. bdacden lauirl Ttehbect, through the -B0P. He ts respoasble tor many. Aahes per
-tevlube te Lanates. (eetewtng Jepat. Papecuach, and.cs..sec ¥etaly Lesponssble Be peauidting the necessary hems. Be.
the Sieliniaistrative. Rtaneds, process. tle moue_agaiast his official. capacity ancl bis cndh'yideal Capece ten ——
Bonn ry anal all ofeerers tot listed benrin at _hensisbucy USP undec He clelecated etthortty. of tbartlen Oni
FE beck tunel the FOP Hat carbe shevin te hovetn anyway. contribucdd to te here dubtined wialehions af.
Ke Plants Conshtotinn!. Riek tu'lt be added and amended t ths athion bonte fact oe
ae _ A Fachual Hisfory a -
OD. Each Plainb tt bstect_herean. nis a Ladtal pita ands urcently. ty betig, bused in bev bes USP ar
18a Specitie. pacttcyation.of thse Secured Mental Health Step Bown. Fragcam (herein abler re becced ti as the “Smul'
Plrgtan)._The Sta Programs 2. plagcam deus by the FROP te speateall, manage jamates Mat have an
ssue of alseiphaacy wattactians. It is.a very specie program. descgned. to_assist. the mental health neces of
He _inmaks participating anc.os such, hes Vir specie Security. peatacal in place to manage such...
(UB)... The tamates. ace_housedl toa Special Housing Unit = type (Situ) manner: Meaning, the Flainti¥s
402 be heel this ta. celt22. hours « ay, wicth One hour of rec, alse. in.a.cecuced cage. The ta mates ate given
Spectal Mente! Health Programming. Packets. tangle wsiBe. Heir tells anol Om tanta mete Ste: x
the ards agen at a miimam, a a yes tuned sn te manne abiomenboue

@ 4-13 well undecstaad thet prolonged ducahans ot ge cluded tortinemeat contribute fe Séeai'h' =
Esa nanan

 

 
 

Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 10 of 25

  
 
  
   

signiticant. thet even Fresicnd Obama addressed. the fssue of tong durations of fockdowsn. aval segregation.
The. Plrint& state this as tock becouse, f13.0. tector wither considering tHe matters.ton tained herern...Our.. pliv=
ef, ages..and Lights. ove-been.signiticantly tedaced te. fhe lowest tact, himiting.our. abdhtes..on. every thitg fram a
Uinple thavement in dur tontired spa ces te access of snfermatiin ancl corresponience te dur Families anc Prentls,.
Our Metal heath 1s at He utwest.concecn..tn His. I igapoun. aswel] as the cights. thet guackitlee oer abihty
BQ As. pact of the security measures. oF. any penal_insttukan, Certain. praceduces are enactecl te ensare
Jastititrvoal Sectctty. Ons of hese meosures_is. the tashitudvan ability te aspect andl revieis.trtoming..and outgatrg..
ail This measuce ot inspechian.t8.an.agreement trea the jamrats. to the tashtytia to. sllors sirch, other mtie ta~
Mates buclt not be Gllowwd the right of toccespendente by mart, This. agreement 1s made. Sy.a0d thewugh th use of
fron. BP- Att, wsberela the aaly.ophnns.ace ta alla saspechtn.of sa.teang and axtgerag meil ac tehave it Bem
/ else rubece; thace by, _piniting you ciphtte..cortespondente.. The taatents of this Dery form Contractual .agrae=—_
meat (BP-AYeD is preuitleel ta fragram. Sokmect 5265.14 and tooditeed in..28 CERS 540 ar of 1s He usry BOP Pregram ...
SFecleecent oc tadrbiect basta the tssue.at hand. tt shad. be .ndecstood that.alt. the Harris herein, have agceed.. #2...
&trethad of ma} inspection only and that nother tontroctual agreemint have been. Seoned.oc agreed to in Cegarde
ea atctves amsaces Hw theta l. Correspondence, . soe — ee _
ce Tt shoulel be noted thet. tee. tuotalol poauicle an. tihibit of fe thren moontioned hertin but the
Shain ment ot certain matecia’s legal.ocotherwive, fom the Unit Counsel Thacp oc tom the managemenp.of_...
Kewisbucg Friar hos ben purpasel, olenied a5. tll be autls ned tin He tlaims sechon.and.is..ane.of the Uery 188405.
cecatg the athrons tant ane Aaceti, eee ie
>... Fen. tough, inmates. are...being. hoaged ta tha Sta. Frascom tundic thse hacsh 8ecurcby meas
t “Mecipt de-ceset Heute by at egh ox flashes, Rady poet, thar ane chsh ll allots
reachiavnt through tke federal court whtcrin sail Lemedy andl petrtreas. can be adjudicated tacther..This—
Lus_one of many Conshtutional Righke phat are inhereat: anc absolute foc alt peiseates. ;
BM prisorecs. aloe retain. the. cight of tas process of! lavs..uncler te Apeodnert, andl. gentcaly are.
| Aalet te_standacels pratidttel ta hale v. (Me Bonnell 418 is 5390924) and Sandie U. Conner 516 Us pe (1995). Since
| the Planbitl: wilt be elainire "“atyprral ancl segnitreaet bacdshie” seperate from these of othe samotes ancl thet we
Laura "Wibechy Jatecest" n.avetdng seit hacclship, tse Lalt the eisg. spray mene loathed.
ional eiphbas focf _ eee

 

 

 

 

 

| SD Fucthec mace, uct Lath, ue, the Plan bobs undeesaed. thak ra. lieu of: the many Seomciky Con=.

Nec

 
Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 11 of 25 S

   
  
  
 
    
   
  

terns_in fe aelministreation of a. a panal snshaion Hak secucity. measures must trom Hine ty tine beth bagel —
a cocdlagly teense. propecia el Ap od that the blacden.aloac.hasa tinited authority tn _addves..
Sting these mea ancl acbusting Security Measuces anal. peatecols of an_loshtihith, 25.4 bthele,. ta. erstce. sacl tosti~
tutional sabety and secwrty as per Hop frogcam.Falicy. Thesr measures. tseall—sanlecstanddaly te wae coccecnits to
| Meepeets to. beinuishucg USP. i i thal Poo anc pecs the Stain. Poegrane ancl aft tt and eho mp asses... .....
és). These ove. the facts as ure, the. Plainktts, bel/eue and unclecstand them tt be aad supply them ta ‘goed.
het that Urs is tholecel ag toe tandecstand. bbe alse ask. toc. the Coucts..patience and undeestending. 1a Cegareds_fo....
Ouc_achions in this legal Cecoucse,.sn that...weare timid raouc.access..%s..legal. makeerak and our understendings.
of W's egal poacess. Lie ace olbing that tue are able inoue legal capacibres. tale oaty ack thet Phough auc ackine wcll
be. Abecally construed, Hat any and all_cishts..nat.heceia_supg lied neetlefined. pof be unceguitted bt saplied anol...
utvhiaed in the furtscarte af paste ia thse. atts Be Heng h, tout fave. nat. ech peal Hts thes...
bperant Lal lg age antl steadhigs.. tebe ingtad aad adljuditakel w'touut am unstated Nmine.. ve
1 Bxhaustion of Barvdies _ cee
BA te Patote Ad shan. Ralcn fet (BLAH), sn use 1097 (ee), “Glle action sbalt be beaugnt sith 10 .
Speck be prion. cordeias..u yo potsarer.Seatioel th. fey jail, plisady.ar. other torrectronal focthty until such, Aeliniostrative. ..
Remedits as ace.avilable are, exhausted, _—— cn ne cette nie
BOY oo th shell be slate ba Hat Hore are-tnany. Plant's seeking He selin£ opus bate ae Kab i .
todeed! tras Hat some heute manoged. te lostigate ta Peaiaitratioe Remiily proceduces.as detond by FBP Paliiy , taretoce rb.
Can be presumed thet- Matt the Plants. haue.net- sought out andl txbaustel oll. Adminitrative Remedy. Preceductss Hower 08.

 

 

saith be delineated ta, the "JIE. Groucds." section, He..access te te Aden strative Remedy, process's. being .(theld. trom as.
by denyhg, access. fo te. necessary forms_regacred fo. proceed. Th feasens why Same (nas. have manage 4 trtigate He
folmin'shotve Hamed, process is speccttcally not..trom. the sdiniistHon previttirg sar farms; this.has. Come. From Hose.
That. baggeneel 0 have the farms tui then Hier possession. before Hay.orerce troued..to..B- block. Counsehe Tharp 8 specititelly
She one tubes job cts to. provide Sécef forms ancl st 1 poecisely A's achiors, a leck theceot, Hat '$ the Coatrcbating Father +e
why we Can erhavat He remedy proces andl cs oney epee for the.. Motin of Lryanchve lalick and. “Tepeny .
Restrenring. Orelec adtoched Aece osteo. a | Se
B... tt. shot. be tansteleced the vty. naduce ob Ya geounds Conturecl freer, the Declare tioas. prauioled,...
vend. the input Hoey howe 00. the Carshrbohinacl Might of the Hanhite as ssellas. the mental acd pry cheles/cal /ssuss. ese,
 natters ebectuak, The Aelruuk treatin Memedy Process. twuld succumh he Maintrls ty aa.eckrded duction of time.

 
 

Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 12 of 25 é)

“Contsbuanled & mantle oc. more te bt Hh Phra. va Bb-ltin Ulae tandios 2 anal..23 Suob, twill. Li aoly apply those ssSues-
tadeutdually, buts Carbe Showin becein, His 1s netantadivitlaal discciminctecy astian but applied fra specrtie. _—
geeupof-tadintdlaals aac ss He sspecibe feason we chest. tp petthoa tHe touch ta this maante By Tacaee U..Burastie,
“SH F.3d lo?2, loss Cu Gr 2008), a senous threat ot substantial cotaltatian..agasnst antamate fe famnthing of persona
a gpruance can make ta Adbainiteative Remedy unavalable, ana by so, makes. th Leguiremend of fe Uses (997(eME) un-
attainable witthood threst, nour. tase, not only felaliatin a Pechor. bat be.acent puta bile. plouitled...Ahe Necessary
fore. bbe. behitue Hat we. =" tocth to. the court the stated acgency.as Cegucred. fora PRG LLL von
anda. frelintnacy. Fajn tian... ne ee eee rant
D)... Howe, if in the ueey leat this couct shoulel trod thet this achiontadecdl be prrmabat, Hah the Ba
ninstradtor. Remecty process. has. rat-.beon. adeguately. exhausted, or that this ting fails.t meek. the necessary. Oridecia..Cen...
we ae this Hime. IN PE thet He. mene Restrainnkg Orelec. tl oly __
Allow. our Hlirgs to. tuning 55 fab Can, at least, exhaust. Ye lnasbrdive Rene Process. We would...
secondly, ask Yat rhe Sarl celiek Ako ahetek tke allenséate to fecieve our Mail propecl as. 2 Aelpsated ta the Pop
Poxeran falicy undec BS. S265 ey (22 PRS SHO) ancl £5. 58061 until Muse matecs ton be feacrl fn tus touch
— EE -brrounds ce ee
B .... Bisby, the Mainbiths. re allege ancl thcorpocak by tebicerce. paca. graphs. A? Hia 29 siace tantained. thereth...
are certain, feels. and. rebecences...fo. the tlorraspoovited elo The. Plan bWe alltge Hat, though the Declacetions. that have. .
been provided have vacy ing clegrees of peference ta the forth Combe grounds, al! Plant agree a horealhec.......
che feincatecds 0 et enn - a lt
| @O... Grune ttt The Plantes, have alt btor. porialy pulled . fons other _aceas.oc Blacks". tei Har the -
hewesbors Prison and. placed in the. specifi bleck Known as B- block.’ by ane through this spectre segregation fas He
adoaunistratia created spec Heatly fa:lered.chiserimilan tory. ache tancler the Lf? Biatedlrataty par Muslarly. tee ‘Equal fro-

 

trotin. Clouse,” ancl since tese actbrs are. ony. being applied to.th’s specific. group ot. sancudes focakd on. B-bleck, thet
Hse achons_constttnte dlscrianhotan. by. defin ten. Thare Sy clo.we. tirst Clan disceriimtattrs ogahst ts. by the Melmiry —

tration of hemtshorg. usp. (see attached! Menorecdm. of Law. fersupperting Case laos) Se
@®o.. . .. Gtbouncl #2: Because He metheds used in the obserini nation hettia. ceeribed, many ot our. elasns..
acetate insinctoably..sofectosined .£tace hs utcy. methods. Ahams.elues Constitink anc _waccant atlaim., =n this Steancl......

lara, the. Lach tives. allege that. they have been placel. on. “Enhanced Restrchoos upon Aer potomsbg . ancl. atat gong mrarf -
cand this by bes action.end ofecs, 135 the aiserinination establistecl in grounet #!. Upon ouc movenent tr Brblock tue alt

 
 

Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 13 of 25

 

reeieveol a spent no hice Hat Hore in described tase ” Enhanced " meaceducec. (lees refi to Exhibit “A” Here tucth

attached) by bene platedl on these enhanced cestrictons withowk a die ipliracy achive ac Coason de we tlain thet.
Ae baw oot beer atlordial dae procese as debied bo He 5% Amirdrtat anc thats siyprbieant libecty hnkewt fos
Hereby beer, abbeckd. Cfhose.tehc t tha Hacked "Memacaraba ot bass” te tose law _teberences etl suppattog afgis—

 

ype Ais. authors ty MA. the application of

GY : The Mant te Clay Hat the becden. bas. Overs

these. enhanced. Leste) cians. tapon pail. As.outloned a the notice. peouittel by the administrotion here at beviis bucg...frisea,..-

| Leagcam Stodtmand 5265.14 1s ettecl tod packeally guoked (Redes. Eahsbit."A') blette rat tlain Yhad the Harden dees...
£ best the @inthacity to apply spect sectactty meascts oc plahacale Applied te pras'ttaccesps dence to the task todon
asa tiheke through Ha procellaces..2uthhed ta policy on Supp lementstian. Kriee.being applied. insk¥ntboolly Spectre. Wse..—
_howseute, beleeve that Ke wmrelier_tannd tale tonddiens tp. specie tod turtloals a sroups of codes tuale tat Theat apply
te et tedian-« te. Kegarethss, tn Hhi's thasm wt steak tet newbie in BOP frogrem Sfofertnt dees the

elon hore the daetby so ere protocols .as..Shevetas these upon. the mast. The vtey Pros rom Stokerneat thats: quate

pecy nobiee Hey prov ithe (5. 5265.14 = ta Ak ied G26 ata CFR S40) dithakes thet He Warcle tannat Cleate thar}.
strict arc hatsh as these. (Please refer ts the atfecheal "Memorandiun of baw” foc case law fefreents ancl Sup-

Ang efouments) ee lee ee a
nw emafonnd #4: The Plain LG. latin Hot our (8! Amendmcat Right te, pehtion. The. geucrn mint thea. ledcers.

 

 

6 pedeuanies "1s be thy Siabstactrblly lalate try Our taabs lity. tro bfen co proper tegal. trolersnle to utrti'te the. Plmibisrohive —_
process. ble believe the uery of denial of access ta te cogucred terms ty. Bok. foliy t redress grituances. (3 an unedlenc

~
able “actuatsryucy” jh Hat tt allas na_meheed to solve grievantes aoricably . theough..the Bab previded.. plasedures- fhaf. tn. tora.
Allows us. te .cedrese an actual. injury.’ takivg. place...Apelying-Tacner Tests, the Procunieclese-shrrct sttnelard, af even the...
bens sfanolare t.easity reached then you ace beihg allowed nu access % He court, Tnjury ts tmplicd by fhis. very carral_. ..
BR ee Ain trample of this dbnial Is found ta. He Declarottnturder Tustin Payars..ntherch te srguited of faunselor
Tharp. tar « BP, the first form and step applied jothe. geievante. process Under LOP. Polity. lounselir: Tharp absolntely. refaced.
the BP-§ since Haynes. stated sf wes. fir the new. * eahanecel fetrichions! : tyton the mar. Haynes Asel o. Fomily prem bern past Aaa.
and tes thattel access th Panocal smbfscmatos aad obituary tatormotion..blbot Sercurrty. takecest. does. thr secure exactly >.
| The mental olaress.of fosing.a loutd.one tk AM cult 2tr0ugh, compounded. by petlonged haugehg ah. lock clan, Nsirithons tupea....
your grreuikg. process.of He. Aamtly lass. by. rat athaining the Banecal oRematitn.. andlor. pretaces, and. Now..met. bering able fe.

centres this obvious. denial oF rights. 15 €naush. Yo. crise sembtene. 4. poet. of | losing. tochtucle onel becom thy trerttally. uh-~

 

| stable or beligcrant Kagnes acgucd Vebancatly vith Counselor Thacp ard trom Sard acgumenT was Mr Peyres Placed on.

 
Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 14 of 25

pst aiy a Al's tla fring aod bedding was pemautd aad he tias_$eten papertlathe'y ancl paper bedaling_Maynes .
bigs deossetl ina.naphin because he teed te Ledress..an_ohusous borty grievance. This dose natseor- A..gowtcameat or.

cucthy intecest bihet=sa ~euer. Tt 1s grass and Cepugnent tp any nocmel human's stnscbilities sa.8 person. glrecteg...
af LuathyThis only ane ek many. tonteantahinne Hat the Plaiat the have teal_tu'tr Coungelor Thecp..... .

As outlined, the issues that led te fuis_matian. Serrg drofled encompass. well tece Yer just He pactiulac-
‘ssues. dehy claimed. .tr this. ackion; oosever; rit decrdled Hatta appeanth. Ka touch tor resolus waulel_be bite brought wpa
La. tated treat antl subsegusatly, anly. laters. fhot. abled th _graup.as.6. bihele ton. be. athered Haugh, the. bebreutec of the ad- |
imlatsteetion of bewisbacy Sublers Rom..trony.29ce gious tchiras beyoad those. herein. tlaimed, eee

 
  
 
 
 
  
  
    
  
 
 
  

 

hat te He Planbths hove rabredt ts that the admbistrrtno doesnot tush ts to file against the meer thee.
pestritians. decanse Hey.ore unjust, nntlat, aad.to. complete tublattua al auc. cighte, polity. and tuen fhe Laws! Thase.nets £3
Profe F

trittrsas. go. be yout the scape of the defin'tran ot “reasonable.” tn cegact. te any admiistearive.ethoct pe
Hive. Remedy. preacese cia Cefesel. to peauttle. the legal necessities. (getevaace thems) 1s one (* Sansindment risht berg wiblated

(lease Ceview aHookid"Muenteantlam o4 Lave”) This Con be toastrurdas."Rebsdiatica!’ bie aftur hav on tis as tsalls
Qt: The Plant tle olgdmn Hat this denial at being able te handle thie marttiolate threc_oisht
t tree damnot spesch,assacintiin, aod expressionouthaed cr the IS Areaclment This 20 incites my th clue peosess yraletruas
ratte Ba_tykeeectof prapecty.. This.limiteshin upon ove tail, debinitely hindles. one Ranity’..”Freedam.of expression.” Sine te.
Cant. fardle the very gnni't.thay hontlled. Vu. sec, Samefhing.as Simple as. Smeltirg .a.pectiamed.letler. of. tr Salel 6 prctace.of ao

 

 

 

roeel one or thild nok seer in years. reins Ge tach. te tr. here, Cac Preatal and psyabelosrcal. staks abe. rata halal by...
moments ike ou last vestige s..of 24/2. Lines Had eptste.0ut there. sh the eee. tact. There's 4 Leeson. why alley Stedirot
SG00.1, the "Marl Manegemnt Manuel, stakes. heady the pracedaces.a.which . BOP persena| ace Suppased take. tr handling .
our marl, hrs shass He care apphredl % oar mail becaus “A (Ss uc matin mears of Corresparcence% the world,
|) on ptt” courte Acre Hat.oucro.combg. and evtgerng 1s .bting delayed gnekoatly, sometires. up...
te Pun welts belere berg. delivered 1 ¥hen tay, and that ch tts evenona bey tte rt. desttaaton. Thissisue hes goto ..
0 bad that we are Porved % use cert fred. mail and.refucn reciept reg nests, Gauschg, acted expenses yest fo ensure cum.
| mart gets deliveredt, The rsstecin this regard :s. Hat our Counsela-{Thacp) Simply. retases as. eutrything. blelne fried te
get aay fairy anol cuerythrig posscble and through. Coansolc Tharp — the man whos Lespenssbr ftp. fis 1s — absolutely. refuses.
| 4s. ble Soentiovs get Some other person. wh slide us samefhuig.. bad cth fle -an_unspokin role. ta_cfony ag..00. Refer~ back...
te Coanselor-. Thaop FS sate un beltevably Lidltcalous! Ths te othy. teas for sermediode retiel, TAcengle the. Temporary.
Kestralnhg Orch arel He Prelimracy Day'uncthon ! (tevies ks Hache "Memerandam of hav")

 

 
 

 

——— = TS

 

Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 15 of 25

Gi hand He: The bleziit clad Sat pecially unde Policy Seman SUS 1%, whith ix coil.
Laue under 260ER S10, aatl folicy statemert.5800.1, thot ths bacon, anol ary. tintlee hier tn viherk he be29.2\¢te
Gothars by, 5 Aof on hy Usdlebrng uc Coastitatrnal (eshte but ace.ttery cleacly bteakiby. the lade. The usec, holivy [eau —
6 guote ia Puite potite 1s Wery eleac th tha "Cestnieted general darespondence. means. Dt is only to restect
thy tontach ofan _snolturdaat. The baccloa anol these unde Juin ace aching outeitte the “tolacot. fhe fate! andl shall
be hele to sash. (Please cece ‘Memocanclam of haw! for a terriers ot the Falies, (3) ancl Laos kereth titel)
Ge aunalt The Clank 6s coatend A5at it Be some eaten thatthe courts. clise gre tutte the...
rele bevern ouHined ancl believe the Llacelen, andl suboedinakes, bane achd Peesenably" urthr. th Policies ancl hav.
as they ace_tarcerty. tir Hen, Her ge believe anol claste Het the palietes thecete ace. ancenshitubronally Vague dool
| Legeahe amencling. The Paunbte believe the Laie te thearon.all. Pe matters heresa. bat, 7F. foc. Jgaocance oc th ack.
af tntlestanding, this 1s not So, tht Wve Clacin that th pobreces..neccl te. be elacifed aaal amended 28. Such te Con
Lolascvely dictate this tack (see “Mennocanclum ot has" Accel abbached)

 

 

 

 

 

 

 

 

_ HE Conclusion _ - |
@) Zn Conclasisa and suppoct of owe tlaiors heceta, the Paint ts, otter fee exbibil ag eurrlence Sows of.
ita 1 so tHe courd tan see the methods used ah ese enbéacecl restrittens..This tnpor tant t note the stamp placed

 

to ple sath OE ea Hat Holey, SLES. LY Styspar ts these actroris se0 Attached Extibit "Rk".

 

een speck ig taualeorg He matt otbace. see Rail Uther Soy lous hush a ite clenbel tram. the
adonhisteedibas. This farther proves. this admibist Catioal divectie in. kespirg,.us Tram. the [ats ancl the touck,. TF you reviled

both exbibets, ipa wuttl pottee. Bp LILA? LALA ELLE Peep et LE _
| Letters very. AB tult to Coad... a

A heels mush mention tockes taker 4 He adabishrebion ir alee toys te Ninth oar access t the
toark awel lege! matterinl The law tomputtc ts pucpastly cat ef paper b Sey tH. decane absolodely re.ane bes. bees...
be te. print Hier decnmeatstohitetr the. loin. hibrory ancl. tarry Hern Ov tWe..oa.ory. jet cewn.by ancl. fra rem.
search we need This unbelrewally limits our abehties, behat the aden strecon daes.15,. ashen. Yon Sencl Somlking
te. pointy. tf gees ts the priiat gue, which 15.4. Spat tn grimrocy Phat Saves. He print sobs. ta_ordlet,, Mhem Ha pointe
Lent ot paper, the point jobs gue typ. tnerderon the print gue. bat oat print. tbr, te pein her [news Hak Sigg
[13 paper atin Valles Theaclannstratine Asndles. th's ackab Felling. He. paper. trays. Say they, othe we ace beck ch
Loar Cells, go tht. He. boa Lbrer iy pat the papper Ahepetin tee. aaet allow the blociamen te —"to.. risk ont. They than.

 

 
 

Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 16 of 25

fi He spptianty Jo. pertse through Your acu pents.andl decile sshotles yor secteus thom or not Fi bis has Aap.
_prsell alok wdoce.som peaph pel tire peibt-ante aad.othicsclat mysheiousl, tea load behelel, tthtn to

pecsoagoes th He fous lbrory.,. the printe 1 ant—ot pogec once again.

 

Gh _ Along weit achons.as. these, we cecteurnotire thin they tte other achios , bint.ove abd tect
Fic eXample, we iece told tedlay that ase taonldl notte able te. buy payecon He Ste ce Lat get thy, cha¥ past out

enegh tor anything at oll They..g/ue us Like Lf. Sheck_0f paper anor they..absalatelye deny. ug. pens—5e for
be tan SHU focchest. Mase. bud Fow /ong . chi. Hey pemout tat ability. tea? bWe aden 4d Clad hese issues be Cause

hue. ae thhecerty. anoble te prove such because.ouc. Lnttatbes, being.itr Special Hoaschg.. They. err Ahk autl zh toby

desperate he pecil. Houc ascistaate. ee -
@) ee .. Bttocbad tere toy tore. Aa. prov celecl a DPemacardom.at Law te Stsppoct.. He spovrels Astecl hecetiv.

bite alte prot. « Lobia tr a Tnpactay Kesha. Qc accl_«. Preliminary —tnjunctbn andl st believe these are.
tran trom Aunclering anc access te the taucts..ltith thabter.uslt be able to peiress Phage 13308. pepe Wego ®

  

 

  
  
  

be op the Enbenced mact testrichbasas toll wrk He totatt tan fatther wii he nis
wo. ____Alse_atookoe! here fs, bats. bac fh frel @ Metron for. Consileratiin. phat ths achir be t#ect_a "class

2th on.” uncle Bale le 28. Theatre tutlt eval Ley Suppocthe. .alguntnts..00 ths. regucst Plough tutace. unsure. shelter:
& someting of this nature Aalls tunclera_blert of Habees 28 USCS 224, anal toc Hast rypocance, ws. pel ags ze... POR,
tae tes tad these acfiras..ate Vicy tancerntsg and eas Sinell amouaief.0 tamocks..1's.tneaybe around (0 percent...
ott Atal tamaks atleckd. that we knact ot. The sad Hurg15. thot His tomct toilf mogh. /kely amp Pecieve_many
other mibions. ever the. mary ofber 1ssues happening Aeren beyonel those herein listed. Substantial measures must necds be taken.

cee eee Cn. Pra Met
iD a an. hore fare, the Hamtiffs respecthally pray that Hus. Court enter jwndgement. granthg. He Painhtts +.
WS. OA Declaration that the acts and omissions herein described through Our..Groands ec ofher~
p52, have. incleedt Uiolatec!. the Plan tots" reg hts. ancl the. Coastetition. ancl. the fans of Boa Un the OPS occ. cee
9) Ct een 42) That the abbacheel Tempocary. Restratring .Ordlec are Frelininecy. Znjunction be. Consrdeced _

And cssuccl, acdecsrg the Dolendaats. Aerecr list [, Bhal any and all oFkec wot tisted. emplayers .g1b0n. aun thority. From fs...
Pekndante beria listed, of Mohn Af ro rnmredtadely..Ctase Ahi'er:. Inkertecence. ta. allociing access fo legal mefeetul antl .
acaces to the Court, ancl t cease immeddedtely Hese recs entlanced meat resteretans and Fallon the Polity andl havs as...

 

 
Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 17 of 25 '

lly dad fo tzase aay ber dlsenimbahey, we hy ap pd ly Hani _
thet ace howsetl ta B- block... ee a _ ee
@. (2) Thad the tauct consider the Mhotroa of sunsitcakine ty alloes Hy. Llaarbithe hago pro —
unde Rule 23 as_a."dass ection " since these matkrs affect many mace tamater beycuel. those hares
Named anol bet elieve thisactinn woulol justh be Applicable ta the..€ lass as a. tibole,
GN... Anh any additional relief that H's. Cowct. fees. J Pp EAE Fhe
| poattees. Aevein.dleseribed.... ae - _ _ wee
(G2) oe ee Te Mesrbille-proarte at al Aéreth ta. “ood fal" acl athe Hat any gacl all. stea&ment
| Geel hRermatior Contehedl herent, ac0e true. and. accurate to the best of ou abihtes ancl Subject oucseluer Under
| He penalty of peryucy ta. Supporto ot sath. be. ra bly Leg uast Ke_veliek of the coucts.fr. the matters. tonkaloed....
| Fees and. gppcecate Auy.aadl all. time_devated te_ouc_resolue. Thank You. _

 

 

 

 

 

   

 

 

 

 

 

eg 22, ole a= Patty sn
( Bate
. Lr; ind lls
Laman Becloss, EZnmate #30272-05% .___..._Cheistophec. Alusrer, Tamale #260 24° 3FO _—

_Unitect Stohs. Penitentiary Aewss burg ..—...—.—..-Unrted. States Penitentiary...beius en

20. Bory fO0O PO Boe L000 ce

hens borg, Pa. ERS _... Aetwsbucg, Pa (FB BR,

 

Tustin. Haynes, Dnmate t 295 Uo 064 we Darry (.Tagloc, Lamats AYISF3B-O37%
Lin'teet Stades Penitentiary hewisbucg. _— United Stades. Perv tertiary heuut burg Ct
Po. Box feoo.

ee AB Boxe M06
hewtsbarg, Po. APEBF 0 Sec sean anes Lewsts bueg, Far (PEBP. Cee tee
Tabharus. He land Danratke. #9630 %- bjo_....... Terrett Wrilson,. Tamate Fh YIZES OOF
_Lnuteel States. Peartentsacy benishucg... oo ceeuce, tdvrttee Hats. Peart entiocy. beton'shwr s. ee

PO. Box 1000 ee PO, Bae L080...

 

_bewisb ats, Pa ht BBP oe howls bucg, Pa LF BRF
 

Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 18 of 25 OD

Toay t. Knoth, Tomate #33552 = 00% Agustin. Argueta, Dnmabe tt 3292-00 F.__. -—
Limited Shades. Pensbenbincy. bittns'sbucg United States Peni'ten Mey beta bsg an
_ fo. Box foo . Po. Boy Mme nn

het sboee, fa LEEBR _—hewtsbuce, Pa. LPH3 _

 

 

 

 

-—— vee —-. ee

Dossfocs.. fasee, Tanode # O68 YS = 092 Wathen A Meas iey, Lemabe HlE9% 2003 ——
_Uprteel Stedes Peattentiary. htussbucg ce hae bene eee oe on Agent | Respandert. foe Ha Mant ¥e... uae wettest Gee wuesstiew we
2 O.. Box tooo , . . _—_ Un the. Sbates Penibent iocy.. bewwis hong... ne

heowshurg, Pa I 3% fh 0 Bor L000 _ ee _

he ets berg, Pa NP EBB oo ee ee

 

 

 

 

— Mata fale ot te Platt listed. heceth. attest tanalec pees My af pecfucy — tebe et].
“bestof oue. abilities. | oa dat naps a dovonex bp), nthe Besancon’ ee
il an..Mocch 26%, 2013, 4 be delidered ta the Op lanited Sates Brstoet, Couct foc the paidd le Distict af.

_fenes yluants. Thes bas executed! at hemrrbasg tnicked Stokes Pemba acy, oe _

 

 

 

 

 

cee eh nenecneneeneee _. — Repeclbelly Schou, ae
Macek ; 2" 2a Wellbar B. hens tug
- © (ak) Csibnadnre

 

ce Matha Rast, spo this. mobi ,acheg 43." Agent / Representatia:! te.and “Respondent fac. te. Plain ~
HB NisHeed ete tin 49, 8 whale cnn ote vee cots ee oe eee See teens Co

BO

 

 
Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 19 of 25 i)

arch 24 e AB
Wathan farley
Trmate & 1/82 #003

United States Benitentiecy heurishuce

PO. Por lon

 

Leust’s bac, Pa. [EE SP
lnvted Sates Datrict Courk

| Fac The Mnielelle District of Penns yloan 1a

lon F arleli'ng Quad t4.§ Courthouse

 

235 NV. ivlas big fon Ave
Ba. Poe WHE

anten 1350)

 

Attn: Court Aleck:

 

 

Here turth gon aut final many dacoimerdts,.motlecs, andl a Cemplint...The Plahicth Lisdeal theredh_wusheel tha: Lthe femye lant

motives and actions woutel be leet as 4 2241 b)rrk at Kaheos Corns. Homeder farsi dering the Olr tug =

Stences_cle/y neateet Herein, bse understancl Het tHe court may aust ty make the Camp leant and ass aciatect cloctmente
asa Bruen’ Sut: therefore wi athe ched « Bruins farm te this martng. If the Court ofveg_oleem that thik achien to

bea Biitos activa Hen Camden Bacto, ty which he's name @nef th@ /s peaur'dad w'fhan the Bruenc Peopecuack, endualel
Like te arate wihateve Ae Ce SS ry fea tilemcnts ace. neecled as fer as freyeccnt, ete... £4 get this ackton in fant oft the

Concd as soon as possible. The matter 15 4ceent. Therefhee full yor, plesse Peale mhatewer necessary thems ace reccleat _
for this 2 Als please proviele the rales oF te coact Arc hatuct_0e ference,

  
  

 

 

 

 

 

 

Thales sheutel br noted that thise clocumenkk tre Stat the Coutt are the ori raals ancl te haue pot been able dy god Copaties
al sach, This ce one of the moay. p10 ters wonttined therein. Dur_ma't darrespandenee ts the mah sae sh the filsing.s

Aectestth ancl oe ask thet the touct please bell Uoese papers until ie Sef wheter 1s Leg ttredl bf the tourt Ci'e, poymtnd
tte.) Sending Ham heck ts 1s tere detrimental 4 our C43.e srhte bor mar coorepand ence 1s te Issue berg moved _
pnt. TE Hat Couct secs any tethers. ta the Plantotks, the enuclopes mast be stampeat "Special Mart: OPon ty 4h presence af
the inmate " clue te. 23 CF RISHO. 1B — Sto. 19. Obberesise Ha fetsorn till open, read, and apply... the Hlegal “enhanced tester -_
thors on carcespanchuce Oscassed btthin nr achnes. Th yan oe not ole this, we Cannot guarentee that twee toll even

 

 

 
Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Pa

   

-
<a

‘U.S. Department of Justice

Federal Bureau of Prisons
United States Penitentiary
2490 Robert F. Miller Drive

P. 0, Box 1000

Lewisburg, PA 17837

 

 

NOTICE OF ENHANCED RESTRICTIONS
ON INCOMING GENERAL CORRESPONDENCE

Effective immediately, you are being placed on enhanced
restricted General Correspondence. Until further notice, you
receive a photocopy of your incoming general correspondence.
The original will be maintained for 60 days and then destroyed.
Personal photographs will be stored in your property.

Per Program Statement 5265.14, Correspondence, “[t]he Warden
shall establish and exercise controls to protect individuals,
and the security, discipline, and good order of the institution.
The size, complexity, and security level of the institution, the
degree of sophistication of the inmates confined, and other
variables require flexibility in correspondence procedures.”

 

 
Case 1:18-cv-01965-SHR-EB Document 1 Filed 10/11/18 Page 21 of 25

1aqo 3 Goost fethy uty
Tae sem [pes I5I17

  

Exh bet BR"

  

 

ew

WATHARD WALEY
Febisrek € 11997-0203 —
WTED Sores Pewrtotioy = SN
Po box {000

Lea shunt, pa. 17837

LSS y— ioc Wbongad gel DE Hagfoggy dbl yf hibe dy Baa tly gh] feted dep

c

on DB

$ < ‘U
,3g2 5
isé =
83 8
FOG ¢€
2 5 3
= € re @
mf ”n
=
Cc:

 
Case 1:18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 22 of 25

Hi son

Going to try to write you and send some more of the book it is the index stuff that is all is left. I'ma
little confuse the book I have been sending is the book on the law of negotiable instruments and you are
asking me for it have I goting the wrong thing any let know and will try again if that not what you
wont also received a litter from Robert and I was glad I got it and im sure you are too. Will be sending
it with this mail.I also sent 150:00 more and hope that will keep you in money for a while when you
run short let me know I will try and keep up this time. Yes I did receive the letter tell me about Valerie
and the book redemption manual and I hadigot the book yet so I wont be looking for that scents Valerie
as got for you.im glad that Valerie and Rosales are on broad now and will help me as for as looking up
books. I was thinking about investing incrypo-currency glad I didt im sure there stock took a nose dive
but any way I don’t know much about the stock market will have to wait tell you get out of that great
place you are in. Sorry you got rejected but you know how they are there so it should not surprise you.
Do what you have to do just cause your self trouble I wont you out as sone as possible. I’m only busy
of and on not pushing it the government is trying to shut down and it dose mess with my pay check sof
witch they would settle this bullshit and get on with life. By the way I did tell Valerie to send 50 copes
at a time and to send the main parts of the first then the rest latter. And the re caps are good for me I’m
doing all right just stay a little tired most of the time misty is doing the same I ges that is OK she just
keeps going the same way I do just are old age. Angel is the same tall and skine . Weather you wont
believe it ben in the high 70s and low 80s can you believe that it is Tucson for you will be a hot
summer J bet. I had shaun address but like a dum ass ! deleted it will try next time I write if I can
remember .He is going to court 14 feb and looks like he will be losing his driver license for a year and
about 2,000.00 in finds all together around 10,000.00 a lot of money but that is DUT fore you, will I am
going to close now and will write every change I get Love all ways DAD.

Fils tht bs THE fates 2 3an-0 70 You THET™

Wits Po pad

 

Hi son ,

Just got some retcun mail from the Warden there which had the last part of the Negotiable insttruments
and I also had roberts letter in it and I belive that is why it was return . I look up Title 28 and it is all
about the mail you can receive. im going to write the warden and ask what part of that retum was
prohibited and that way I will knew for sure. [ hope it is not the copys of the book but will fine out
when he writes me back. Beside that every thing is going good for me not much part time work for a
while and that is ok for me. I havent heard from you for over a week hope you are not in trouable and

' that you are doing good.Going to send the letter that was in the page of the book that way you can see

what I wrote. In about two years Im going to retire for good no more work if I live that long some times
im not sure I will make it my old ticker is ating up some and rest of the old body is going hay wire to
but will not quite un less the good lord call me home but im sure that wont be soon. So dont get all
upset im still hanging in there. Misty is doing good she get tired a lot but I belive the job she has in
getting to here a little now but she wont say so . Will going to close for now and write the warden wich
me luck love you DAD.
18-cv-01965-SHR-EB Document1 Filed 10/11/18 Page 23 of 25

Case 1

retaee lat:

rn

n

rio *«<
Osos ty pee ee

267020 31205474

International
Tracked

LB 1027 7866 768 LB 1027 7865 7GB
LB 1027 7865 7GB

wi

LB 1027 7865 7GB No si

il

LB 1027 7 No sig req

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

    

 

 

 

 

 

23% fois ZoOrK
Nontins aos lad pokes a Geter ss che Oude alate
Mas Ase open a yeaah ocke ? ose 2. Yaak me Wel io, )iise poso. cows aca,
oe. . VY Toy T ook pase lethec _[PUwMea, “Ws Qe een Ss Wesker DT News g. \ahek aos cata
—19 .. Cake. os Tels lewhon (aetkernysckerd 5 a Yeo) {looks ng Vaan ee care, DL he mek See Wink muck ok oN —
—s - fate sats Lara roel, Lakelu man”. Oma wine sm TL noeerk te Ye is a vid on Cacking |
st AOS Wid of ' Nee. oe, wa So Gane OR. Sok |
—_o@ |e Mina oo Bis. ec vs onc VeAA Ver Eos url
oS Sym “en Ceci TL Calne for at Se Cohn s woo, sk (e Wo Loh\ouws Sy ) TD senk hee Yee. oe Monts |
= TWEED eo oek. Seome. Sik OC on aan) et
LS Vou elses los workin wae Cone ‘Hoe, Spa 4 Alec TT Leh wer woe mare qroce cans So |
2a treed ee ccs Moe Same 1 con paar \naue les Mears | Coomascacthuck Valk emai sere \eo \nwe re ‘wack. le
Ss ec less Col onc Gomon ¢ conn oe cM Oey deta hain sy | one Ssh Mire Swloyect Warcrotat oo ‘Ssec:cets Wo
2 AL cant cle Ae Ro mene Como a. x due, \copk oy Pe carscal ics 6 Bee ood SIN Se te Wars ohck as
i Crm nn Sia be Goa onoakins mole ETS bam Coste Avcy wey eons Nees he \o eae, Sr caves. Vnoe _lusek sive, sorhat
_ pars ~ i rk each sande OCe saga ce W ines ok > <\no Soutch |
<. TX akuous : Sy ‘ veg ich HS Mcunaestnie t i os WsaCea a (gE Car Keen i
—2 Neo Ween nk lees “eeQnorrosss, SE Ker \ne- Vow Manis Cinonnk Ce pr ckguen o? i Seid  WVE cee usa,
2 beni: “Soe Come, aak Cac capSehe., aS Ree eet, ooo Mint? land cs iL Custos cb bee) =e
8 Ko 7 Owen AO Sock. Sceees As SS Aes Scns a Ven Cen ers = ag satis Weiss, ea  Cerchoun |
{ on Cok se PO Sale. sara kac, Aa marrece Woes ats. oh Tok ke Sees ss XZ Said “ ee. Yes S Late ma _
LW jCeorre. Coen? TL Soese.  oimsee edd aoe ens: hada Me pias Mio ? Yan cam Gad aa eontut bon Wo x
c Se ee SS ee Sen orontins crear: ust , Ad Yer wnece bux,
Oba wtieh ¥ . : Coma yer Whergke le, ok mye ince 2 noes Cor Com
_ 8 . Net one Vere _ cook abate So F “wate agpareck We ‘pode TES YT sagas Conk Cok oO \eiker io wea Nno ste che ce
des amok Lael) Nexo’. Eadk ac “Sok: \- agar Nox ees Conn Nees Seek ak NO recess | Yoo,
— > Mer van ene Aa Mocioe 2 \adsers . thas staglanad be NeWeeck wyea: Cec ore. Wrece a Aces eCace SAUT
_o a 2 Hi nonce’ Diener EVEEN THES deat The ero ors Ves |
— 9 mu oe cabins’
S ging mn occmmbe Dicluviexvummlmbery ono” eee one Ve Soe <Back a:
TL cohieuwcd Vo ematl er seeaeds AG, «chon ad Deis bs Gols sae meek bo
_ Vata VS a _ . mira Lorcich Se, ere ences iat
.

 
        

  

 

Inmate Name:
Register Number:
United States Pent
PO. Boxif00
Lewisburg, PA 17837, -

 

SHR-EB t1 Fi 1
Document 1 Filed 10/11/18 Page 25 of 25

\
ia
@
oa
E
(4
mn

-cv-01965

Case 1:18

 

 

 

ay ~a —

Lg eee

fam ler ross] eleky Pepe Pree
oe Pee) ac)

i

   

Ae
an os..00 iy

Paskehie} lee feyeecle

    

ocr
Vee Gur Mucde oe cx ok Oe
ores Radon Federal DUN Be Wed Contre
ne, POR WHE

 

 

 

 
